 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN JOSE DIVISION
11
12
     HOOMAN PANAH,                                           5:14-cv-00166 BLF (PR)
13
                                            Plaintiff,       ORDER GRANTINGDEFENDANTS’
14                                                           MOTION FOREXTENSION OF TIME
                    v.                                       TO FILE AREPLY IN SUPPORT OF
15                                                           DEFENDANTODOM’S SUMMARY
                                                             JUDGMENTMOTION
16   STATE OF CALIFORNIA DEPARTMENT
     OF CORRECTIONS AND
17   REHABILITATION, et al.,                                 Judge:        The Honorable Beth Labson
                                                                           Freeman
18                                      Defendants.
                                                             Action Filed: January 12, 2014
19
20         Defendants moved this Court for an extension of the deadline to file a reply in support of
21   Defendant Odom’s summary-judgment motion to July 26, 2021. After full consideration, and
22   good cause appearing, the motion is granted. Defendants shall file a reply in support of
23   Defendant Odom’s summary-judgment motion by July 26, 2021. Absent further order, the
24   motion will be deemed submitted as of the date the reply brief is due without a hearing.
25            IT IS SO ORDERED.
26       Dated: __July 2, 2021________                         __________________________
                                                               BETH LABSON FREEMAN
27                                                             United States District Judge
28
                                                         1
                                     Order Granting Mot. Extension of Time (5:14-cv-00166 BLF (PR))
